Exhibit 10.3

BLUE COAT SYSTEMS, INC.

2007 NEW EMPLOYEE STOCK INCENTIVE PLAN:

NOTICE OF RESTRICTED STOCK AWARD

You have been granted restricted shares of Common Stock (the “Shares”) of Blue
Coat Systems, Inc. (the “Company”), in consideration for your services with the
Company, on the following terms:

 

Name of Recipient:    «Name» Total Number of Shares Granted:    «TotalShares»
Board Approval Date:    [Date] Fair Market Value per Share on Grant Date:   
$[Value Per Share] Total Fair Market Value of Award on Grant Date:    $[Total
Value] Vesting Commencement Date:    «VestDay» Quarterly Vesting Dates:    March
15th; June 15th; September 15th; December 15th Vesting Schedule:        
[specify number] Shares will vest on              (the “Initial Vesting Date”),
subject to your completion of continuous service as an employee or consultant of
the Company or a subsidiary of the Company (“Service”) from the Vesting
Commencement Date through the Initial Vesting Date. Thereafter, an additional
6.25% of the Shares will vest on each of the next 12 Quarterly Vesting Dates,
subject to your completion of continuous Service during the period between
Quarterly Vesting Dates.      Shares will vest on              (“Final Vesting
Date”), subject to your completion of continuous Service during the period
between the last Quarterly Vesting Date and the Final Vesting Date.

You and the Company agree that these Shares are awarded under and governed by
the terms and conditions of the Restricted Stock Agreement, which is attached to
and made a part of this document, and the Company’s 2007 New Employee Stock
Incentive Plan (the “Plan”).



--------------------------------------------------------------------------------

You further agree that the Company may deliver by email all documents relating
to the Plan or this award (including, without limitation, prospectuses required
by the Securities and Exchange Commission) and all other documents that the
Company is required to deliver to its security holders (including, without
limitation, annual reports and proxy statements). You also agree that the
Company may deliver these documents by posting them on a web site maintained by
the Company or by a third party under contract with the Company. If the Company
posts these documents on a web site, it will notify you by email. By your
signature below, you agree to pay any withholding taxes due on award, vesting or
transfer of the Shares.

 

RECIPIENT:     BLUE COAT SYSTEMS, INC.

 

    By:   

 

 

    Title:   

 

 

2



--------------------------------------------------------------------------------

BLUE COAT SYSTEMS, INC.

2007 NEW EMPLOYEE STOCK INCENTIVE PLAN:

RESTRICTED STOCK AGREEMENT

 

Grant    On the terms and conditions set forth in the Notice of Restricted Stock
Award and this Agreement, the Company hereby grants to you the number of Shares
set forth in the Notice of Restricted Stock Award. Payment for Shares    No
payment is required for the Shares that you are receiving, except for satisfying
any withholding taxes that may be due as a result of the grant of this award,
the vesting of the Shares or the transfer of the Shares. Vesting    The Shares
will vest and become non-forfeitable in installments, as shown in the Notice of
Restricted Stock Award. No additional Shares vest after your Service has
terminated for any reason. Change in
Control   

The terms set forth in the Plan will control the extent to which the vesting of
Shares accelerates on a Change in Control or Involuntary Termination; provided,
however, that the Notice of Award may modify the acceleration of the vesting of
Shares on a Change in Control.

 

Change in Control and Involuntary Termination are defined in the Plan.

Forfeiture    If your Service terminates for any reason, then this award will
automatically terminate (and the Shares shall be forfeited) with respect to any
Shares that (a) have not vested before your termination date and (b) do not vest
as a result of the termination. You will receive no payment for any Shares that
are forfeited under this Agreement. The Company determines when your Service
terminates for this purpose.

Leaves of Absence and

Part-Time Work

  

For purposes of this award, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing and if continued crediting of Service is
required by applicable law, the Company’s leave of absence policy or the terms
of your leave. But your Service terminates when the approved leave ends, unless
you immediately return to active work.

 

If you go on a leave of absence, then the vesting schedule specified in the
Notice of Restricted Stock Award may be adjusted in accordance with the
Company’s leave of absence policy or the terms of your leave.

 

3



--------------------------------------------------------------------------------

Stock

Certificates

   The certificates for Shares that have not vested may be held in escrow by the
Company. Voting Rights    You may vote your Shares even before they vest until
or unless such Shares are forfeited. Withholding Taxes    No stock certificates
will be released to you unless you have made arrangements, acceptable to the
Company, to pay any and all withholding taxes that may be due as a result of (a)
the grant of this award, (b) the vesting of the Shares or (c) the transfer of
the Shares to you. With the Company’s consent, these arrangements may include
(i) withholding Shares of Company stock granted hereunder with a fair market
value equal to or less than the minimum amount of taxes the Company is required
to withhold, (ii) surrendering shares that you previously acquired or (iii) the
payment of withholding taxes from the proceeds of the sale of shares through a
Company-approved broker. The fair market value of the shares you surrender,
determined as of the date taxes otherwise would have been withheld in cash, will
be applied as a credit against the withholding taxes. The Company reserves the
right to withhold Shares pursuant to clause (i) or to withhold from any other
amounts due to you from the Company if you have not satisfied your tax
withholding obligations. Restrictions on Resale    Unvested Shares may not be
transferred by you, and the Company may take such action as it deems appropriate
to enforce the foregoing. You agree not to sell any Shares when applicable laws,
Company trading policies (including the Company’s Insider Trading Policy) or an
agreement between the Company and its underwriters prohibit a sale. This
restriction will apply during your Service and for such period of time after the
termination of your Service as the Company may specify. No Retention Rights   
Your award or this Agreement does not give you the right to be employed or
retained by the Company or a subsidiary of the Company in any capacity. The
Company and its subsidiaries reserve the right to terminate your service at any
time, with or without cause. Adjustments    In the event of a stock split, a
stock dividend or a similar change in Company stock, the number of Shares that
have not been transferred to you and remain subject to this award will be
adjusted accordingly. Applicable Law    This Agreement will be interpreted and
enforced under the laws of the State of Delaware (without regard to their
choice-of-law provisions).

 

4



--------------------------------------------------------------------------------

The Plan and Other Agreements   

The text of the Company’s 2007 New Employee Stock Incentive Plan is incorporated
in this Agreement by reference. A copy of the Plan is available on the Company’s
intranet or by request to the Company’s Finance Department.

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this award. Any prior agreements, commitments or
negotiations concerning this award are superseded. This Agreement may be amended
only by another written agreement between the parties.

You agree to all of the terms and conditions described above and in the
Company’s 2007

New Employee Stock Incentive Plan.

 

5